DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
28th   April   21
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
                      �upr.em,e @ourf of Qlalifornia
                                  JORGE E. NAVARRETE
                             Clerk and Executive Officer of the Supreme Court



        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA

                                          ALISRAZAI

I, JORGE E. NAVARRETE, Clerk of the Supreme Court of the State of California, do
 hereby certify that ALIS RAZAL #246922, was on the F1 day of December, 2006, duly
 admitted to practice as an attorney and counselor at law in all the courts of this state, and
 is now listed on the Roll of Attorneys as a member ofthe bar ofthis state in good standing.




                                                Witness my hand and the seal of the court
                                                on the 28th day of April 2021.


                                                JORGE E. NAVARRETE
                                                Clerk of the Supreme Court

                                                            �
                                                By:_�_-�� ��r-­ ----i
                                                    Regine
